DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed June 2, 2021.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-11 are directed to a method and Claims 12-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for verifying a transaction using multiple verification information, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 
The limitations that set forth the abstract idea are:
receiving a first message including a verification request from a first user […], wherein the verification request comprises transaction information for a pending online transaction and first verification information and first biometric information associated with the first user, wherein the transaction information identifies the first user as a primary verifier and at least one second user as at least one additional verifier for the pending online transaction; 
in response to the verification request from the first user, comparing the first biometric information against prestored first reference biometric information associated with the first user in association with the first IM account; 
sending a second message requesting additional confirmation for the pending online transaction from the at least one second user […] after the first biometric information passing the comparison; 
receiving a third message including second verification information from the at least one second user […], wherein the second verification information is provided in response to the request for additional confirmation from the server; and 
verifying the pending online transaction in accordance with a comparison of the first verification information and second verification information against respective verification information stored in association with the first user and the at least one second user.

The noted above limitations can be performed mentally or manually using a pen and paper without the use of a machine. 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
at a first electronic device running an IM application
at a second electronic device running an IM application

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The electronic devices are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving/sending messages, comparing biometric information and verifying pending transactions using the comparing. 

Additionally, ¶ [00028] of the application as filed states that the electronic device (client terminals) are personal computers (e.g. general-purpose computers). 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: requesting additional transaction confirmation, conducting a transaction upon approval, using biometric information including voice to authenticate a transaction, registration of first and second user and alternate users to approve a transaction and sending approval or denial messages
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 11-13, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. 20140250018) (“Philips”) in view of Daigle et al (US 20070143433 A1) (“Daigle”). 

As to claims 1, 12 & 18, Phillips discloses: 
receiving a first message including a verification request from a first user at a first electronic device running the […] application, wherein the verification request comprises transaction information for a pending online transaction and first verification information (¶¶ [0074], [0100]; fig. 4 & related text), see transaction value) and first biometric information associated with the first user (See at least ¶¶ [0074], [0078]), 
wherein the transaction information identifies the first user as a primary verifier (first party) and at least one second user (e.g. second party) as at least one additional verifier for the pending online transaction (¶¶ [0074], [0082]); 
in response to the verification request from the first user, comparing the first biometric information against prestored first reference biometric information associated with the first user in association with the first […] account (¶¶ [0078]); 
sending a second message requesting additional confirmation for the pending online transaction from the at least one second user at a second electronic device running the […] application after the first biometric information passing the comparison (e.g. after determining the that UIM # 1 is verified (step 1008), request input from UIM #2 (step 1014) ) (¶¶ [0077]-[0082]; fig. 4 & related text); 
receiving a third message including second verification information from the at least one second user at the second electronic device running the IM application, wherein the second verification information is provided in response to the request for additional confirmation from the server (¶¶ [0077]-[0084], [0090]; fig. 4 & related text); and 
verifying the pending online transaction in accordance with a comparison of the first verification information and second verification information against respective verification information stored in association with the first user and the at least one second user (¶¶ [0084]-[0086]; fig. 4 & related text).

Phillips does not disclose instant messaging (IM) application, instant message and IM accounts.  

Daigle, however, clearly discloses disclose instant messaging (IM) application, instant message and IM accounts (¶¶ [0029], [0077]).  
Daigle further discloses using biometric information to login to an Instant messaging account/service (¶¶ [0029], [0077]). 

It would have been obvious to a person of ordinary skill in the art to modify Phillips’ teaching with IM messaging service, as disclosed by Daigle, because IM service provides real-time text transmission over the Internet (Daigle: ¶ [0001]).

As to claim 2, Phillips/ Daigle discloses as shown above.
Phillips further discloses the pending online transaction is an online purchase transaction, and the second message requesting additional confirmation for the pending online transaction from the at least one second user further comprises purchase order information associated with the online purchase transaction to the at least one second user (¶¶ [0013], [0014]; fig. 4 & related text).

As to claim 3, Phillips/ Daigle discloses as shown above.
Phillips further discloses conducting a financial transaction based on the transaction information when the verification of the pending online transaction is successful (¶¶ [0084]-[0086]; fig. 4 & related text).

As to claims 4, 13 & 19, Phillips/ Daigle discloses as shown above.
Phillips further discloses the respective verification information stored in association with the first user and the at least one second user comprises respective biometric information associated with the first and the at least one second user (¶¶ [0087], [0092).

As to claim 5, Phillips/ Daigle discloses as shown above.
Phillips further discloses the respective biometric information associated with the first user includes a voiceprint of the first user.

Claims 6-9, 14-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. 20140250018) (“Philips”) in view of Daigle et al (US 20070143433 A1) (“Daigle”) and further in view of Mehew et al (US 20120084203 Al).

As to claim 6, 14 & 20, Phillips/ Daigle discloses as shown above.
Phillips does not expressly disclose:
before receiving the first message including the verification request from the first user: 
receiving a registration request to register a multi-user verification account from the first user, wherein the registration request includes (i) first registration information used to verify the first verification information received from the first user and (ii) a user account associated with the at least one second user as at least one additional verifier; 
saving the first registration information entered by the first user in association with the multi-user verification account; 
in response to the registration request from the first user, sending a message to the user account associated with the at least one second user to obtain second registration information from the at least one second user, wherein the second registration information comprises the respective verification information used to verify the second verification information received from the at least one second user; and 
saving the second registration information returned by the second user in association with the multi-user verification account, establishing the first user as the primary verifier and the at least one second user as at least one additional verifier for online transactions associated with the multi-user verification account.

Mehew, however, discloses: 
before receiving the first message including the verification request from the first user: 
receiving a registration request to register a multi-user verification account from the first user, wherein the registration request includes (i) first registration information used to verify the first verification information received from the first user and (ii) a user account associated with the at least one second user (destination account with an invite to register) as at least one additional verifier (¶¶ [0027], [0031], [0033]; fig. 4 & related text); 
saving the first registration information entered by the first user in association with the multi-user verification account (¶¶ [0027], [0031], [0033]; fig. 4 & related text); 
in response to the registration request from the first user, sending a message to the user account associated with the at least one second user to obtain second registration information from the at least one second user, wherein the second registration information comprises the respective verification information used to verify the second verification information received from the at least one second user (¶¶ [0027], [0031], [0033]; fig. 4 & related text); and 
saving the second registration information returned by the second user in association with the multi-user verification account, establishing the first user as the primary verifier and the at least one second user as at least one additional verifier for online transactions associated with the multi-user verification account (¶¶ [0027], [0031], [0033]; fig. 4 & related text). 

It would have been obvious to a person of ordinary skill in the art to modify Phillips teachings to include the details of registration of users, as disclosed by Mehew, to expediate processing of transactions thereby enhancing the user’s experience.    

As to claim 7 & 15, Phillips/ Daigle/ Mehew discloses as shown above.
Phillips further discloses the second user provides biometric information as the second registration information (¶¶ [0092]). 

As to claim 8 & 16, Phillips/ Daigle/ Mehew discloses as shown above.
Phillips further discloses the first user selects the at least one second user as at least one additional verifier for the multi-user verification account (¶¶ [0008], [0029], [0072]).

As to claim 9 & 17, Phillips/ Daigle/ Mehew discloses as shown above.
Phillips further discloses prior to establishing the first user as the primary verifier and the at least one second user as at least one additional verifier for online transactions associated with the multi-user verification account, verifying that the first user and the second user are direct contacts of each other (e.g. enterprise employees; In this manner, a primary account user, such as a parent or a company director, may grant limited rights of access to a first party, such as a dependent child or an employee as the case may be.) (¶¶ [0008], [0029], [0072]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. 20140250018) (“Philips”) in view of Daigle et al (US 20070143433 A1) (“Daigle”) and further in view of Bahl et al. (US 20030061363 Al) (“Bahl”).


As to claim 10, Phillips/ Daigle discloses as shown above.
Phillips does not disclose wherein the at least one second user includes at least one group of alternative verifiers where each user included in a respective group of alternative verifiers is allowed to provide the additional verification on behalf of the respective group.  

Bahl, however, clearly disclose wherein the at least one second user includes at least one group of alternative verifiers where each user included in a respective group of alternative verifiers is allowed to provide the additional verification on behalf of the respective group (¶¶ [0018], [0019]).  

It would have been obvious to a person of ordinary skill in the art to modify Phillips teachings to include an alternate verifier, as disclosed by Bahl, to expediate processing of transactions thereby enhancing the user’s experience.    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. 20140250018) (“Philips”) in view of Daigle et al (US 20070143433 A1) (“Daigle”) and further in view of Jensen et al (US 20050165684 A1) (“Jensen”).  

As to claim 11, Phillips/ Daigle discloses as shown above.
Phillips further discloses receiving an approval or a denial of the pending online transaction from the second user along with the second verification information from the at least one second user (¶¶ [0082], [0083]), 
Phillips does not disclose:
wherein verifying the pending online transaction in accordance with a comparison of the first verification information and second verification information against respective verification information stored in association with the first user and the at least one second user further comprises: 
sending a fourth message to the first user at the first electronic device running the […]  application denying the pending transaction when the second verification information comprises a denial of the pending online transaction and if the second verification information passes the comparison.

Phillips does not disclose sending a fourth message to the first user at the first electronic device running the […] application denying the pending transaction when the second verification information comprises a denial of the pending online transaction and if the second verification information passes the comparison.

 Jensen, however, clearly discloses sending a fourth message to the first user at the first electronic device running the […] application denying the pending transaction when the second verification information comprises a denial of the pending online transaction and if the second verification information passes the comparison (¶ [0025]; fig. 5 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Phillips’ teachings to incorporate the function of denying a transaction using a biometric input, as disclosed by Jensen, to enhance security thereby preventing fraudulent transactions.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.

Webb (US 20150282155 A1) discloses sending, to a plurality of devices associated with a primary device, instant messages including a denial of the pending electronic transaction (¶ [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf